
	
		II
		112th CONGRESS
		1st Session
		S. 1954
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2011
			Mrs. Hutchison (for
			 herself and Mr. Rockefeller) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to provide for
		  expedited security screenings for members of the Armed Forces.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Risk-Based Security Screening for
			 Members of the Armed Forces Act.
		2.Security screening for
			 members of the Armed Forces
			(a)In
			 generalSection 44903 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(m)Security
				screening for members of the Armed Forces
						(1)In
				generalThe Assistant Secretary of Homeland Security
				(Transportation Security Administration), in consultation with the Department
				of Defense, shall develop and implement a plan to provide expedited security
				screening services for a member of the armed forces, and, to the extent
				possible, any accompanying family member, if the member of the armed forces,
				while in uniform, presents documentation indicating official orders for air
				transportation departing from a primary airport (as defined in section
				47102).
						(2)ProtocolsIn
				developing the plan, the Assistant Secretary shall consider—
							(A)leveraging
				existing security screening models used by airports and air carriers to reduce
				passenger wait times before entering a security screening checkpoint;
							(B)establishing
				standard guidelines for the screening of military uniform items, including
				combat boots; and
							(C)incorporating any new screening protocols
				into an existing trusted passenger program, as established pursuant to section
				109(a)(3) of the Aviation and Transportation Security Act (49 U.S.C. 114 note),
				or into the development of any new credential or system that incorporates
				biometric technology and other applicable technologies to verify the identity
				of individuals traveling in air transportation.
							(3)Report to
				CongressThe Assistant Secretary shall submit to the appropriate
				committees of Congress a report on the implementation of the
				plan.
						.
			(b)Effective
			 dateNot later than 180 days
			 after the date of enactment of this Act, the Assistant Secretary shall
			 implement the plan required by this Act.
			
